FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30074

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00144-JLR

  v.

ARTURO GALLEGOS-DIAZ,                             MEMORANDUM *
a.k.a. Alaquin and Nahum Copado-Nieto,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Western District of Washington
                      James L. Robart, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Arturo Gallegos-Diaz appeals from his guilty-plea conviction and 216-

month sentence for conspiracy to distribute methamphetamine, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Gallegos-Diaz’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have considered the claims raised by

Gallegos-Diaz’s pro se letter submitted on June 19, 2009. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, Gallegos-Diaz’s

request for appointment of new counsel is denied, and the district court’s judgment

is AFFIRMED.




                                           2                                    09-30074